AO 91 (Rev. 08/09) Criminal Complaint

UNITED STATES DISTRICT COURT

for the

Eastern District of Tennessee

 

United States of America )
v. )
) Case No. 3:20-MJ- AlGy
DEONTAY R. EILAND
)
Defendant(s)
CRIMINAL COMPLAINT

I, the complainant in this case, state that the following is true to the best of my knowledge and belief.

 

 

On or about the date(s) of September 2, 2020 in the county of Knox/Anderson in the
Eastern District of Tennessee , the defendant(s) violated:
Code Section Offense Description
21 U.S.C. §§ 846, 841(a)(1), and Combine, conspire, confederate, and agree with others to knowingly, intentionally
841(b)(1)(A). and without authority, distribute 100 grams or more of a mixture and substance

containing a detectable amount of carfentanil, a Schedule II controlled substance and
analogue or fentanyl.

This criminal complaint is based on these facts:

See attached Affidavit of DEA Task Force Officer Bradley Robbins.

M Continued on the attached sheet.

c= Complainant's signature

DEA TFO Bradley Robbins

Printed name and title
Sworn to before me and signed in my presence.
4 _ oT ™
Date: qf Acne hye Tbk
Judge’s signature

City and state: Knoxville, Tennessee H. Bruce Guyton, U.S. Magistrate Judge
Printed name and title

Case 3:20-mj-02196-HBG Document1 Filed 09/03/20 Pagelof5 PagelD#: 1
UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF TENNESSEE
AT KNOXVILLE

IN THE MATTER OF A CRIMINAL COMPLAINT )
AND ARREST WARRANT FOR: ) 3:20-MI- AIV(o
)
)

DEONTAY R. EILAND

AFFIDAVIT IN SUPPORT OF
AN APPLICATION FOR A CRIMINAL COMPLAINT

I, Bradley Robbins, being duly sworn, deposes and says:
INTRODUCTION AND AGENT BACKROUND

1. Iam a Task Force Officer (“TFO”) with the Drug Enforcement Administration
(“DEA”), United States Department of Justice. I have also been employed as a Tennessee
Highway Patrolmen with the Tennessee Highway Patrol (“THP”) since 2013. I have been
involved in the field of law enforcement for more than twelve years. In my current assignment
as a TFO with the DEA, I am charged with the investigation of criminal conduct in violation of
Title 21 of United States Code as well as related criminal acts, such as money laundering and
firearms offenses. I have served as the case agent in the execution of multiple search and arrest
warrants during my service and have also worked with other law enforcement officers in their
investigations.

a This affidavit is submitted in support of an application for arrest warrant of
DEONTAY R. EILAND, 29 years old, of Detroit, MI.

B This affidavit is based upon my training and experience, and information obtained
from other law enforcement officers and agents involved in this investigation. Since this
affidavit is being submitted for the limited purpose of securing an arrest warrant, I have not

included each and every fact known to me concerning this investigation. I have set forth only the

1

Case 3:20-mj-02196-HBG Document1 Filed 09/03/20 Page 2of5 PagelD #: 2
facts that I believe are necessary to establish probable cause to demonstrate that EILAND,
conspired to distribute 100 grams or more of a mixture and substance containing a detectable
amount of carfentanil, a Schedule II controlled substance and analogue of fentanyl, in violation
of 21 U.S.C. §§ 846, 841(a)(1), and 841(b)(1)(A).

RELEVANT STATUTES

4. As noted above, this investigation concerns alleged violations of the following
statutes:

21 U.S.C. §§ 846, 841(a)(1), 841(b)(1)(B) and 841(b)(1)(C) — Conspiracy to distribute
Carfentanil, a Schedule II controlled substance and analogue of fentanyl.

PROBABLE CAUSE

Bd On Wednesday, September 2, 2020, THP Trooper Jeffery Clowers observed a
blue Nissan Altima traveling southbound in the left lane on Interstate 75 in the area of the 125-
mile marker traveling 60 mph impeding the flow of multiple cars in a 65 mph zone. As Trooper
Clowers approached the vehicle, he observed the vehicle fail to maintain the left driving lane by
drifting over the left fog line before making a quick lane change to the right lane less than a car
length from another vehicle in front of it. Trooper Clowers initiated a traffic stop on the vehicle
and made contact with the single occupant, Deontay R. Eiland (hereinafter referred to as
“EILAND”), of the vehicle via the passenger side window.

6. Upon contact with EILAND, Trooper Clowers noticed a strong odor of marijuana
in the car. Trooper Clowers asked EILAND why he was in the Knoxville area, and he responded
by stating he was going to Knoxville to visit his girlfriend. He stated that he still lived in Detroit,
MI. Trooper Clowers asked EILAND to step out of his vehicle, while he performed a license

check. A check of EILAND’s license showed a valid driver’s status. Trooper Clowers detained

2

Case 3:20-mj-02196-HBG Document1 Filed 09/03/20 Page3of5 PagelD #: 3
the driver based on suspicion of drug possession and began a vehicle search. An iPhone was
located near the front cup holder and a flip phone was located in the center console compartment
along with a small bag of a green leafy substance believed to be marijuana. The rear seats of the
vehicle contained a duffle bag of clothing. The trunk of the vehicle was empty. Based on his
training and experience, Trooper Clowers then raised the hood on the car, as this is a common
area of drug traffickers to hide contraband. Under the hood, Trooper Clowers discovered a small
clear bag containing a tan substance in chunks near the driver side hood hinge area. EILAND
was placed under arrest, was read Miranda rights, and asked if he understood them. He stated he
did. EILAND was then asked if he understood why he was under arrest. He nodded his head up
and down momentarily. Trooper Clowers asked him about the flip phone and E[LAND stated he
had found it. Trooper Clowers seized the suspected drugs and cellphones and transported
EILAND to the Anderson County Jail. I, along with other law enforcement, arrived at the
Anderson County Jail, weighed the seized drugs totaling approximately 3.5 ounces, and a
TruNarc machine was used to test the tan ee. The device indicated the substance
contained Carfentanil, a Schedule II controlled substance.

7. I, along with DEA TFO Nathan Stinnett, then conducted an interview of EILAND
at the Anderson County Jail. TFO Stinnett read Miranda rights to EILAND. EILAND initially
did not want to speak with law enforcement, but then voluntarily changed his mind and wanted
to discuss the situation. EILAND signed the Miranda rights form agreeing to speak to law
enforcement. EILAND stated that the vehicle he was stopped in was left in his driveway by a
black male he calls “Blue.” EILAND stated he did have a “girl” in Knoxville, but that he was
coming to Knoxville, because Blue was going to pay him $5,000 to drive the vehicle to

Knoxville, TN with the “stuff in it.” EILAND identified Blue as Marun Henderson (hereinafter

3

Case 3:20-mj-02196-HBG Document1 Filed 09/03/20 Page4of5 PagelD#: 4
referred to as “HENDERSON”). HENDERSON was an individual known to law enforcement
that was also stopped by law enforcement on March 16, 2020, on Interstate 75 in Campbell
County, TN, driving southbound and charged with possession of drugs and a firearm.
CONCLUSION
8. Based on the foregoing, I respectfully submit there is probable cause to establish
that DEONTAY R. EILAND conspired to distribute Carfentanil, a Schedule II controlled

substance and analogue of fentanyl.

/ “SP *
Bradley Robbins
Task Force Officer
DEA

SUBSCRIBED and SWORN before me this 3} _ day of September, 2020

H. BRUCE GUYTON
UNITED STATES MAGISTRATE JUDGE

4

Case 3:20-mj-02196-HBG Document1 Filed 09/03/20 Page5of5 PagelID#:5
